Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 04/12/22.
Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9, 12-13, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresham et al. (2008/0142566) in view of Ortiz et al. (2006/0047308).
	Regarding claims 1 and 19, Gressham discloses a laparoscopic stapler for stapling tissue, comprising: an anvil assembly (120; Fig. 15) including: an anvil (120), and an anvil shaft (152) extending proximally from the anvil. wherein the anvil is pivotably coupled to the anvil shaft (at pivot 164; Figs. 16A, 24D-24F); and a staple housing assembly (16, 31), wherein the staple housing assembly includes: a staple housing (31), and a housing shaft (14) extending proximally from the staple housing, wherein the anvil assembly and the staple housing assembly are respectively configured to be operable in a first configuration (Figs. 19-19D) and a second configuration (Figs. 20, 20H-21), wherein in the first configuration, the anvil assembly and the staple housing assembly are configured to be delivered separately through a trocar, and in the second configuration, the anvil assembly and the staple housing assembly are configured for performing tissue stapling, wherein the staple housing assembly (16) can be moved with respect to the anvil assembly (note that the flexible shaft 14 and pivot 164 allows such movement between the anvil and the housing), but fails to disclose wherein the staple housing assembly is pivotably coupled to the housing shaft and extends perpendicular relative to the housing shaft. Ortiz discloses a circular stapler comprising an anvil assembly (18) and a staple housing assembly (16; Fig. 3A) including a staple housing (16) and a housing shaft (12), wherein the staple housing assembly (16) is pivotably coupled to the housing shaft and is capable of extends perpendicular to the housing shaft (12) via (12b; Fig. 3A) for the purposes of facilitates positioning of the stapler during a surgical procedure. It would have been obvious to one having ordinary skills in the art to have provided Gresham’s stapler with a staple housing assembly pivotably coupled to the staple housing shaft in order to facilitate positioning of the stapler. 
	Regarding claim 2, Gresham discloses wherein the anvil assembly is coupled to a distal end (240b; Fig. 20D) of a shaft assembly of the stapler, and the staple housing assembly is selectively coupleable to a closure and firing system (20) of the stapler.
	Regarding claim 6, Gresham discloses a visible indicator (24, 628) capable for indicating a gap distance between the anvil assembly and the staple housing assembly when coupled.
	Regarding claim 7, Gresham discloses a first anvil control button (26) operative to move the anvil assembly from the first configuration to the second configuration and a second anvil control button (22) operative to move the anvil assembly from the second configuration to the first configuration.
	Regarding claim 8, Gresham discloses a scale (via pin 53 and approximation mechanism 22) indicating that a gap between the staple housing assembly and the anvil assembly is within a desired operating range and a corresponding staple compression representation at each end of scale.
	Regarding claim 9, Gresham discloses wherein the staple housing assembly further comprises a blade (234) for tissue cutting.
	Regarding claims 12 and 17, Gresham discloses wherein the anvil assembly includes a head pivot (164), wherein the anvil is coupled to the anvil shaft via the head pivot.
	Regarding claims 13 and 16, Ortiz also discloses wherein the staple housing assembly includes a head pivot ((at the vicinity of 12B)), wherein the staple housing is coupled to the housing shaft (12) via the head pivot (Fig. 3A).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresham et al. (2008/0142566) in view of Ortiz et al. (2006/0047308), as applied above in claim 2, and further in view of Astafiev et al. (3,692,224).
	Regarding claim 3, Gresham discloses wherein the anvil assembly has a substantially T shaped structure, but fails to disclose wherein the housing assembly has a substantially T shaped structure. Astafiev discloses a surgical stapler comprising an anvil assembly and a housing assembly, wherein the housing assembly (5) comprises a substantially T shaped structure (as best shown in Fig. 2) for the purpose of efficiently clamping and compressing tissue between the anvil and housing assembly before firing staples. It would have been obvious to one having ordinary skills in the art to have provided the modified invention of Gresham further having a housing assembly T shaped as taught by Astafiew in order to efficiently compressing tissue before firing of the staples.
	Regarding claim 4, Gresham discloses wherein the staple housing assembly comprises a long (i.e. height dimension of the housing) circular staple housing (i.e. the circular housing head).
	Regarding claim 5, Gresham does not specifically disclose wherein the anvil assembly comprises a long circular anvil. However, it would have been an obvious matter of design choice to have made provided Gresham's anvil assembly having a long circular anvil since applicant has not disclosed that the shape of the anvil solves any state problem, but rather the flappable anvil configuration and it appears that the invention would perform equally well with either anvil design shape design choice.
Allowable Subject Matter
Claims 10-11, 14-15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731